Citation Nr: 1614414	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-40 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1952 to August 1955.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an October 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for adjustment disorder.  In
 October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.

In a January 2014 decision the Board recharacterized the issue on appeal to include any diagnosed psychiatric disability and denied service connection.  The Veteran appealed that decision to the Court, resulting in a December 2014 Joint Motion for Partial Remand (JMR) by the parties.  A December 2014 Court Order remanded the matter for compliance with the instructions in the JMR.  [The January 2014 Board decision also remanded a claim of service connection for tinnitus (which was granted after further development) and denied service connection for sleep apnea, (the appeal of which was dismissed pursuant to the December 2014 JMR).  Consequently, those issues are no longer in appellate status.]  In June 2015, the Board remanded the matter for additional development.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In its June 2015 remand, the Board instructed the AOJ to secure any records of psychiatric treatment identified by the Veteran but not yet associated with the record, to specifically include complete 1975 Coatesville VA Hospital inpatient records and any 1970s records from the Philadelphia VA Medical Center (MC).  If identified records were determined to be unavailable, it was to be so certified, the reason for unavailability noted in the record, and the Veteran so advised.  The development was requested and is necessary to comply with the terms of the December 2014 JMR.  See Stegall v. West, 11 Vet. App. 268 (1998).

On remand, the AOJ requested records from the Coatesville and Philadelphia facilities.  The only record received from Coatesville was a copy of the 1975 inpatient hospitalization summary (that was already in the record); complete clinical  records of the hospitalization were not received.  The only records received from Philadelphia related to hernia treatment; records pertaining to alcohol abuse treatment were not received.  The facilities did not certify that no other records were available; the AOJ did not make a formal finding of unavailability, and the Veteran was not notified that the records he identified as pertinent to his service connection claim were not received.  

Furthermore, in the December 2015 supplemental statement of the case (SSOC), the AOJ identified the additional evidence as "VA treatment records from Coatesville VAMC dated in May 1975" and "VA treatment records from Philadelphia VAMC dated in February 1975" before stating in the reasons and bases portion that "VA treatment records were obtained, reviewed, and considered," and that the records "clearly document the existence of [the Veteran's] mental condition," but that "these records do not address the etiology" of the claimed disability.  It is apparent that the Veteran did not receive notice that that the specific records he had identified as pertinent to his claim (i.e., the underlying hospital records from 
Coatesville and the alcohol abuse treatment records from Philadelphia) were not received or considered, nor did he have opportunity to respond (by providing any copies in his possession or alternate source evidence.)   

The Board acknowledges that this appeal has been advanced on the Board's docket, and that there is inherent delay with this additional remand.  However, given the Veteran's assertion that the records sought are pertinent to his claim, and the terms of the December 2014 JMR, the Board finds a remand to ensure compliance with the instructions in the previous remand is necessary.
Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record the complete clinical records of all VA evaluations and/or treatment the Veteran has received for any psychiatric disability, to include alcohol dependency (i.e., those not already associated with the record), to specifically include the complete 1975 Coatesville VA Hospital inpatient records and any late 1970s treatment records for alcohol abuse from the Philadelphia VAMC.  If any records are unavailable (e.g., irretrievably lost), it must be so certified for the record; the reason for their unavailability must be noted in the record; and the Veteran should be so advised.

2.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (e.g., an examination, if such is deemed necessary), and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

